The opinion of the court was delivered by
None of the errors assigned for a reversal of the judgment of the court below are properly saved in the record.
To the petition in error there is attached what the plaintiff calls his "case made." It shows that the case was tried in the district court on October 27, 1893, and the case taken under advisement. That on that day the plaintiff and defendant, through their attorneys, agreed that after the court should have rendered a decision in the case, either party should have sixty days to prepare a case made, and to take necessary steps to appeal the same. That the court decided the case and rendered judgment for the defendant below, defendant in error here, on the 3d day of November, 1893. That the case made was served on the 16th day of December, 1893.
There is nothing in this record to show that the stipulation extending the time to make a case was ever approved by the district court or the judge thereof; and no *Page 554 
order was made by the district court extending the time to make a case.
The statute provides that a case made must be served within three days after the judgment is entered, unless further time be given by the court or judge. (Sections 4444 and 4445.)
A case made served after the time for making the same has elapsed is void. (Abel v. Blair, 3 Okla. 399.)
The parties in a case cannot, by stipulation which is not approved by the court or judge, extend the time for making a case. (Aetna Life Insurance Company v. Koons, 26 Kan. 215; St.Louis   S. F. Ry. Co. v. Corser, 3 P. 569.)
There being no question presented by a proper record, the judgment is affirmed.
Burford, J., having presided in the court below, not sitting; all the other Justices concurring.